Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 13-August-2020, applicant has filed an amendment with remarks dated 13-November-2020 [herein “Arguments/Remarks”]. The submitted amendments included one correction to one of the drawings submitted with the original application on 19-August-2019, plus a number of amendments to the claims. In particular, claims 1, 3, 10-14, 16 and 20 are modified, claims 2, 4-7 and 17-19 have been canceled, and a set of new claims, 21-25 have been added. A summary of the amendments to claims 1, 3, 10-14, 16 and 20 follows.
Regarding claim 1 –
The phrase “data path circuits connected between the page buffer and the interface” has been modified to read “data path circuits including a cache connected between the page buffer and the input/output interface”. All instances of “I/O interface” have been changed to “[[I/O]] input/output interface”. The phrase “a first command and one or more intra-stream commands, the intra-stream 10commands in the one or more intra-stream commands received before completing output of a 11preceding page in the stream, and” has been modified to read “a first command to start the continuous page read operation, and one or more intra-stream commands to move data from the cache to the input/output interface, . The phrase “wherein the first command includes an address” has been modified to read “wherein the first command includes [[an]] a page address”. The phrase “to initiate the continuous page read operation,” has been modified to read “to initiate the continuous page read operation to load a page from the page address to the page buffer, move the page to the cache and load a next page from a next page address to the page buffer in sequence, wherein controller is configured to use as the next page address a non-sequential address to provide a non-sequential page in the stream of pages,”. In addition, the final limitation “and at least one intra-stream command in one or more intra- 13stream commands includes a non-sequential address for a non-sequential page in the stream of 14pages to provide the non-sequential page in the stream of pages” has been modified to read “[[and]] the non-sequential address being provided with an the one or more intra-stream commands to read data from the cache of a preceding page in the stream of pages .

Regarding claim 3 –
The limitation “wherein the non-sequential page follows a preceding page in the 2stream, the preceding page having a page address that precedes said intra-stream command 3including the non-sequential address by one page” has been modified to read “wherein controller is configured to use a sequential address as the next page address to provide the stream of pages unless is received”.

Regarding claim 10 –
The phrase “the data path circuits include buffer memory including” has been modified to read “the cache includes . All other instances of the phrase “buffer memory” have been replaced with “cache . All instances of “I/O interface” have been changed to “[[I/O]] input/output interface”.

Regarding claim 11 –
Claim 11, which was formerly dependent on independent claim 1, has now had the body of claim 1 moved its start, making claim 11 in independent form.

Regarding claim 12 –
The phrase “data path circuits” has been modified to read “data path circuits including a cache”. The phrase “between the page buffer and the interface” has been modified to read “between the page buffer and the input/output interface”. All instances of “I/O interface” have been changed to “[[I/O]] input/output interface”. The phrase “a series of commands, the 11series including a first command, and one or more intra-stream commands, the intra-stream 12commands in the one or more intra-stream commands received before completing output of a 13preceding page in the stream,” has been modified to read “a series of commands, the series including a first command to start the continuous page read operation, and one or more intra-stream commands to move data from the cache to the input/output interface, The phrase “wherein the first command includes an address” has been modified to read “wherein the first command includes [[an]] a page address”. Finally, the limitation “and at least one intra-stream command in the one or more intra- 15stream commands including a non-sequential address for a non-sequential page in the stream of 16pages” has been modified to read “to load a page from the page address to the page buffer, move the page to the cache and load a next page from a next page address to the page buffer in sequence, wherein controller is configured to use as the next page address a non-sequential address to provide a non-sequential page in the stream of pages, the non-sequential address being provided with an intra-stream command in the one or more intra-stream commands to move data from the cache to the input/output interface of a preceding page in the stream of pages .

Regarding claim 13 –	
The phrase “the data path circuits include a second buffer level” has been modified to read “the cache comprises a second buffer level, the second buffer”. All instances of “I/O interface” have been changed to “[[I/O]] input/output interface”. The final limitation(s) of the claims, beginning with the phrase “wherein: the controller responds to the first command” have been removed.


The phrase “the data path circuits include a second buffer level” has been modified to read “the cache comprises . All instances of “I/O interface” have been changed to “[[I/O]] input/output interface”. The final limitation(s) of the claims, beginning with the phrase “wherein: the controller responds to the first command” have been removed.

Regarding claim 16 –
	The phrase “Serial Peripheral Interface SPI port” has been changed to “Serial Peripheral Interface [[SPI]] port”.

Regarding claim 20 –
	Dependent claim 20 has been modified to depend on independent claim 21 instead of canceled claim 17.
	
During an Examiner initiated interview on 08-February-2021, Examiner and the Applicant’s Representative discussed further modifications to independent claims 1, 12 and 21 that would put the application into better condition for allowance, by moving limitations from claims 11 and 14 which had been found as potentially allowable if moved to the independent claims in the Non-Final Office Action of 13-August-2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mark Haynes (Reg. No. 30,846) on 09-February-2021. The application has been amended as follows: 
CLAIM LISTING
	The amended claims are below:
1. (Currently amended) A memory device, comprising:
a memory array including a plurality of bit lines;
a page buffer coupled to the plurality of bit lines having a page width;
an input/output interface for I/O data units having an I/O width less than the page width;
data path circuits including a cache connected between the page buffer and the input/output interface; and
a controller responsive to the commands received at the input/output interface, to control memory operations including a continuous page read operation to output a stream of pages at the input/output interface, the continuous read operation including responding to a series of commands, the series including a first command to start the continuous page read operation, and one or more intra-stream commands to move data from the cache to the ; wherein:
the cache includes a second buffer level coupled to the page buffer, and a third buffer level coupled to the second buffer level, and the data path circuits connect the third buffer level to the input/output interface.

10. (Currently amended) The device of claim 1, including:
ECC circuits connected to the data path circuits, which execute ECC functions with data chunks having an ECC chunk width less than the page width and greater than the I/O width, wherein:
the third buffer level includes a first part and a second part, and data paths connecting the first part of the third buffer level alternately to the ECC circuits and to the input/output interface, and connecting the second part of the third buffer level alternately to the ECC circuits and to the input/output interface.

12. (Currently amended) An integrated circuit memory device, comprising:

a page buffer coupled to the plurality of bit lines having a page width to store pages of data and associated ECC codes;
an input/output interface for I/O data units having an I/O width less than the page width;
data path circuits including a cache connected between the page buffer and the input/output interface;
a controller responsive to the commands received at the input/output interface, to control memory operations including a continuous page read operation to output a stream of pages at the input/output interface, the continuous read operation including responding to a series of commands, the series including a first command to start the continuous page read operation, and one or more intra-stream commands to move data from the cache to the input/output interface, wherein the first command includes a page address to initiate the continuous page read operation to load a page from the page address to the page buffer, move the page to the cache and load a next page from a next page address to the page buffer in sequence, wherein controller is configured to use as the next page address a non-sequential address to provide a non-sequential page in the stream of pages, the non-sequential address being provided with an intra-stream command in the one or more intra-stream commands to move data from the cache to the input/output interface of a preceding page in the stream of pages; and
wherein:
the cache comprises a second buffer level coupled to the page buffer, and a third buffer level coupled to the second buffer level, the third buffer level including a first part and a second part, and data paths connecting the first part of the third buffer level alternately to the ECC circuits and to the input/output interface, and connecting the second part of the third buffer level alternately to the ECC circuits and to the input/output interface;
first and second parts of the third buffer level having a buffer width less than the page width, and data paths having a bus width less than the buffer width connecting the first and second parts of the third buffer level alternately to the ECC circuits and to the input/output interface.

13. (Currently amended) The device of claim 12, wherein:
includes 





21. (Currently amended) A method for operating a memory device to a read of a stream of pages, comprising:
responding to a series of commands to output a stream of pages from a memory to an input/output interface of the memory device, the series including a first command including a first page address to start the continuous page read operation including loading a page from the page address to a page buffer, moving the page to a second buffer level of a cache coupled to the page buffer, and to a third buffer level coupled to the second buffer level of the cache and loading a next page from a next page address to the page buffer in sequence, and the series including one or more intra-stream commands to move data from the third level buffer of the cache to the input/output interface; 
third level buffer of the cache to the input/output interface, and using the non-sequential page address as the next page address in the continuous page read operation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to integrated circuit memory devices, such as 
NAND flash devices, that support continuous read operations, and particularly continuous page read operations with support for flexible ordering of page requests from the continuous read.
	The following limitations (as exemplified in claim 1) are taught by the art cited in the Non-Final Office Action of 13-August-2020 (U.S. Patent Publication 20160034346 (Michael), in view of U.S. Patent Publication 20040109358 (Roohparvar et al) [herein “Roohparvar”]) when combined with newly found art (U.S. Patent 7644224 (Murin et al) [herein “Murin”]):  a memory array including a plurality of bit lines; a page buffer coupled to the plurality of bit lines having a page width; an input/output interface for I/O data units having an I/O width less than the page width; data path circuits including a cache connected between the page buffer and the input/output interface; and a controller responsive to the commands received at the input/output interface, to control memory operations including a continuous page read operation to output a stream of pages at the input/output interface, the continuous read operation including responding to a series of commands, the series including a first command to start the continuous page read operation, and one or more intra-stream commands to move data from the cache to the input/output interface, wherein the first command includes a page address to initiate the continuous page read operation to load a page from the page address to the page buffer, move the page to the cache and load a next page from a next page address to the page buffer in sequence, wherein controller is configured to use as the next page address a non-sequential address to provide a non-sequential page in the stream of pages, the non-sequential address being provided with an intra-stream command in the one or more intra-stream commands to read data from the cache of a preceding page in the stream of pages. 
	The prior art of record does not teach the cache includes a second buffer level coupled to the page buffer, and a third buffer level coupled to the second buffer level, and also fails to teach and the data path circuits connect the third buffer level to the input/output interface.
	As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 will is allowable. As a result, the claims which depend from claim 1 (3, 8-11 and 24) are also allowable.
	Independent claim 12 also cites essentially the same limitation described above and is therefore allowable, as are the claims which depend from claim 12 (13, 15, 16 and 25).
	Independent claim 21 also cites essentially the same limitation described above and is therefore allowable, as are the claims which depend from claim 21 (20, 22 and 23).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111